993 So.2d 1113 (2008)
Edward Robert SILLS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2114.
District Court of Appeal of Florida, Fourth District.
October 8, 2008.
Carey Haughwout, Public Defender, and John M. Conway, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 853 So.2d 429.
PER CURIAM.
Edward Robert Sills appeals the summary denial of his Florida Rule of Criminal Procedure 3.850 motion, claiming the trial court reversibly erred in failing to grant him an evidentiary hearing on the allegations contained in his written motion for post-conviction relief or to attach those portions of the record which conclusively refute his claims. Without the record attachments conclusively showing that Sills is not entitled to relief, we vacate the trial court's order denying a hearing on these points and remand this cause with directions to hold an evidentiary hearing on these grounds, or to attach those portions of the record which conclusively demonstrate that Sills is not entitled to relief. See McClendon v. State, 862 So.2d 945, 945 (Fla. 4th DCA 2004).
*1114 Reversed and Remanded With Directions.
TAYLOR, HAZOURI, JJ., and BLANC, PETER D., Associate Judge, concur.